DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-12, 14-15, 19-24, 26-27, 31-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Garza (US 2018/0263391 A1) in view of Tomioka et al. (US 2018/0016052 A1).
Regarding claims 1, 15, and 27, Garza teaches a container with a sidewall construct (Fig. 2) for containing a fluid, comprising: a sidewall construct comprising an inner sidewall 200 extending at least partially around an interior of the container, an outer sleeve 300 attached 
Regarding claims 5, 19, and 31, Garza illustrates a plurality of pockets 130 (Fig. 2) are defined between respective adjacent annular bands.
Regarding claims 6, 20 and 32, Garza illustrates the plurality of pockets provide a respective plurality of insulating spaces between the inner sidewall and the outer sleeve (Fig. 2).
Regarding claims 7, 21 and 33, Garza is modified to use annular band structure of Tomioka, and Tomioka teaches each respective annular band of the plurality of annular bands extends around the circumference of the inner sidewall and is discontinuous in that the gaps comprise sections of each annular band that is void of material that forms the spacers (Fig. 2).
Regarding claims 8, 22, and 34, Garza teaches the plurality of spacers comprise a polymeric material (plastic; 0021).
Regarding claims 9, 23 and 35, Garza teaches the polymeric material is an adhesive that adheres the outer sleeve to the inner sidewall (0025).
Regarding claims 10, 24 and 36, Garza does not explicitly teach the adhesive is a thermally conductive material, however the examiner notes that the materials taught by Garza (0021) are inherently at least a little conductive.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a more conductive polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claims 11 and 37, Garza teaches the closed bottom 400 comprises a bottom panel and an annular leg foldably connected to the bottom panel (Fig. 2)
Regarding claims 12 and 38, Garza teaches the annular leg extends downwardly from the bottom panel, the annular leg is attached to a lower edge margin of the inner sidewall (0018-0020; Fig. 2).
Regarding claims 14, 26 and 40, Garza teaches the spacers have a height or width that maintains the spacing (0021), but does not teach any specific dimensions.  Tomioka teaches using a spacer width of 1.0-2.0 mm, or 39-78 mils.  It would have been obvious to ordinary skill in the art to use the known thickness of Tomioka with the motivation of providing the predictable result of maintaining the spacing between the inner and outer wall.

Claims 13, 25, and 39, are rejected under 35 U.S.C. 103 as being unpatentable over Garza (US 2018/0263391 A1) in view of Tomioka et al. (US 2018/0016052 A1) as applied to claims 1, 15, and 27 above, and further in view of Jameson et al. (US 2015/0108146 A1).  Garza teaches an upper portion of the inner sidewall defines a flanged rim 112 (0023; Fig. 2) formed by outwardly rolling the material, but Garza is silent regarding a container closure.  Jameson teaches an analogous insulated cup and teaches that outwardly rolling material to form rim may provide a structure that is configured to interengage a container closure (0024).  Either the rim of Garza is already configured to engage a container closure, or it would have been obvious to one of ordinary skill in the art to roll the material of the rim to provide a structure to which a lid may be releasably connected to seal the opening of the cup with the motivation of preventing spillage and contamination of the contents.

Claims 1, 5-13, 15, 19-25, 27, 31-39, and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Jameson et al. (US 2015/0108146 A1) in view of Tomioka et al. (US 2018/0016052 A1).
Regarding claims 1, 15, and 27, Jameson teaches a container with a sidewall construct (Fig. 2) for containing a fluid, comprising: a sidewall construct comprising an inner sidewall 12 extending at least partially around an interior of the container, an outer sleeve 14 attached (0049) to the inner sidewall , and a cavity 42 defined between the inner sidewall and the outer sleeve; and a closed bottom 20 defining a bottom of the interior of the container, the container comprises insulating features comprising the cavity and a plurality (0040 teaches using a plurality) of annular bands 16, each spacer extends in the cavity from the inner sidewall to the outer sleeve (Fig. 2).  Jameson teaches the bands can be formed as non-continuous plurality of band segments (e.g., strands) extending circumferentially around the side wall (0041), but does not explicitly teach each annular band of the plurality of annular bands comprises a plurality of spacers and a plurality of gaps separating respective adjacent spacers in a respective annular band and defining a plurality of fluid paths through the cavity and such that the respective gaps of respective adjacent annular bands are offset from one another.  Tomioka teaches an analogous cup formed using an inner and outer wall with spacers between them (Fig. 2), and Tomioka teaches spacers formed as annular bands (Fig. 2) with each annular band of the plurality of annular bands comprises a plurality of spacers and a plurality of gaps separating respective adjacent spacers in a respective annular band and defining a plurality of fluid paths through the cavity and such that the respective gaps of respective adjacent annular bands are offset from one another.  Tomioka teaches this allows the spacers to be formed using less 
Regarding claims 5-7, 19-21, and 31-33, Jameson using multiple annular bands (0040) is modified to use annular band structure of Tomioka, the resulting structure would have  plurality of pockets (Fig. 2) being defined between respective adjacent annular bands, the plurality of pockets provide a respective plurality of insulating spaces between the inner sidewall and the outer sleeve (Fig. 2), and Tomioka teaches each respective annular band of the plurality of annular bands extends around the circumference of the inner sidewall and is discontinuous in that the gaps comprise sections of each annular band that is void of material that forms the spacers (Fig. 2).
Regarding claims 8-10, 22-24, and 34-36, Jameson teaches the plurality of spacers comprise a polymeric material (0049) that is an adhesive that adheres the outer sleeve to the inner sidewall. Jameson does not explicitly teach the adhesive is a thermally conductive material, however the examiner notes Jameson then lists other materials that are defined as thermally insulating (0050-0053), so it follows that initially stated biodegradable adhesive materials are at least a little conductive.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a more conductive polymer, since it In re Leshin, 125 USPO 416.
Regarding claims 11-12 and 37-38, Jameson teaches the closed bottom 20 comprises a bottom panel and an annular leg foldably connected to the bottom panel (Fig. 2), the annular leg extends downwardly from the bottom panel, the annular leg is attached to a lower edge margin of the inner sidewall (0023; Fig. 2).
Regarding claims 13, 25, and 39, Jameson an upper portion of the inner sidewall defines a flanged rim 30, the rim is configured to interengage a container closure (0024).
Regarding claims 41-46, Jameson using multiple annular bands (0040) is modified to use annular band structure of Tomioka, the resulting structure would result in the cavity is open to an external environment at each of the upper edge of the outer sleeve and the lower edge of the outer sleeve (Fig. 2), and the at least one path of the plurality of fluid paths is in communication with the external environment.

Claims 1, 5-7, 11-15, 19-21, 25-27, 31-33, and 37-46 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2017/0340149 A1) in view of Tomioka et al. (US 2018/0016052 A1).
Regarding claims 1, 15, and 27, Morgan teaches a container for containing a fluid, comprising: a sidewall construct comprising an inner sidewall 42A (Fig. 5) extending at least partially around an interior of the container, an outer sleeve 98 (Fig. 6) attached to the inner sidewall, and a cavity defined between the inner sidewall and the outer sleeve (Fig. 8); and a 
Regarding claims 5-6, 19-20, and 31-32, each of Morgan (Fig. 5) and Tomioka (the vertical space between vertical; Fig. 2) illustrate a respective plurality of pockets are defined 
Regarding claims 7, 21, and 33, each of Morgan (Fig. 5) and Tomioka (Fig. 2) illustrate each respective annular band of the plurality of annular bands extends around the circumference of the inner sidewall and is discontinuous in that the gaps comprise sections of each annular band that is void of material that forms the spacers.
Regarding claims 11 and 37, Morgan teaches the closed bottom comprises a bottom panel 52 and an annular leg 54 foldably connected to the bottom panel (Fig. 3).
Regarding claims 12 and 38, Morgan teaches the annular leg 54 extends downwardly from the bottom panel 52, the annular leg is attached to a lower edge margin of the inner sidewall 57 (Fig. 3).
Regarding claims 13, 25, and 39, Morgan teaches an upper portion of the inner sidewall defines a flanged rim, the rim is configured to interengage a container closure (Fig. 2).
Regarding claims 14, 26, and 40, Morgan and Tomioka disclose the claimed invention except do not teach one or more of the spacers has a width between about 30 mils and about 40 mils.  It would have been obvious to one having ordinary skill in the art to use the claimed spacing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 41-46, Morgan teaches the cavity is open to an external environment at each of the upper edge of the outer sleeve and the lower edge of the outer sleeve and at least one path of the plurality of fluid paths is in communication with the external environment .

Claims 8-10, 22-24, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2017/0340149 A1) in view of Tomioka et al. (US 2018/0016052 A1) as applied to claims 1, 15, and 27 above, and further in view of Brown (US 2015/0048086 A1).
Regarding claims 8, 22, and 34, Morgan teaches the use of an adhesive (0034) but does not teach the adhesive is a polymeric material.  Brown teaches an analogous cup with spacers and teaches forming a plurality of spacers comprise a polymeric material (0041).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a polymeric adhesive as taught by Brown, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claims 9, 23, and 35, Morgan teaches the material is an adhesive that adheres the outer sleeve to the inner sidewall (0034).
Regarding claims 10, 24, and 36, Morgan and Brown do not explicitly teach the adhesive is a thermally conductive material, however the examiner notes that the materials taught by Brown (0041) are inherently at least a little conductive.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a more conductive polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.


Response to Arguments
Applicant's arguments filed 10/14/2020 regarding claims 1, 15, and 27 have been fully considered but they are not persuasive.  Applicant argues against the combination of Morgan et al. (US 2017/0340149 A1) in view of Tomioka et al. (US 2018/0016052 A1), stating the combination would change the principal operation of the prior art, as Morgan teaches having an adhesive free zone.  Tomioka specifically teaches “rather than the elongated projections 21 being made continuous in the circumferential direction, a plurality of the elongated projections 21 are provided in line and spaced apart circumferentially” (0047).  One of ordinary skill in the art would not be limited to just the drawings, and would understand substituting the continuous projection of Morgan for a plurality of projections.  The adhesive free zone could be preserved, and the resulting structure would still teach limitation of an annular band comprising gaps being offset from each other.  The annular bands of the combination are comprising gaps, spacers, and other elements, with the adhesive free zone being such an additional element. 
Applicant’s arguments, see Remarks, filed 10/14/2020, with respect to the rejections of claims 7, 21 and 33 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Garza (US 2018/0263391 A1)  in view of Tomioka et al. (US 2018/0016052 A1) and over Jameson et al. (US 2015/0108146 A1) in view of Tomioka et al. (US 2018/0016052 A1).
Applicant alleges a ‘simple substitution to a known alternative to produce a predictable result’ is an inappropriate attempt to apply generalized rational.  MPEP 2143 section I. lists various exemplary rationales, and this rationale is one of them.  The examiner does not disagree that ‘design preference’ is a generalized motivation.  The requirements under MPEP 2143 I.B. for the application of this exemplary rationale do not include articulation of a motivation to conclude obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734